        Case 17-05499         Doc 51 Filed 08/06/20 Entered 08/06/20 14:10:54                       Desc NTC
                                Domestic Support Obligatio Page 1 of 1
Form defdso13

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604



In Re:
John Darrell Shaw                                                Case No. 17−05499
714 Boathouse Rd                                                 :
Pingree Grove, IL 60140                                          Chapter : 13
SSN: xxx−xx−3768 EIN: N.A.                                       Judge :   Janet S. Baer
aka Darrell Shaw, aka J Darrell Shaw, ...

Theresa A Shaw
714 Boathouse Rd
Pingree Grove, IL 60140
SSN: xxx−xx−5472 EIN: N.A.



                      NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 12/13 CASES
                            OF REQUIRED DOCUMENT FOR DISCHARGE


      In order to receive a Discharge, you must file the following document.

          Debtor's Declaration Domestic Support Obligations.

       Please complete the local form titled Debtor's Declaration Regarding Domestic Support Obligations. If a joint
petition was filed, each spouse must complete and file a separate declaration.

    The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our website at
www.ilnb.uscourts.gov/Forms/Form_Orders.cfm

       If you do not file the required document, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.

      If you are represented by an attorney, please contact your attorney for guidance.

      If you have any questions about submitting the form, please call 312−408−5000.

                                                             FOR THE COURT



Dated: August 6, 2020                                        Jeffrey P. Allsteadt, Clerk
                                                             United States Bankruptcy Court
